
	
		III
		110th CONGRESS
		1st Session
		S. RES. 315
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2007
			Mr. Cornyn (for himself,
			 Mr. Roberts, and
			 Mr. Martinez) submitted the following
			 resolution; which was referred to the Committee on Armed
			 Services
		
		RESOLUTION
		To express the sense of the Senate that
		  General David H. Petraeus, Commanding General, Multi-National Force—Iraq,
		  deserves the full support of the Senate and strongly condemns personal attacks
		  on the honor and integrity of General Petraeus and all the members of the
		  United States Armed Forces.
	
	
		Whereas the Senate unanimously confirmed General David H.
			 Petraeus as Commanding General, Multi-National Force—Iraq, by a vote of 81–0 on
			 January 26, 2007;
		Whereas General Petraeus graduated first in his class at
			 the United States Army Command and General Staff College;
		Whereas General Petraeus earned Masters of Public
			 Administration and Doctoral degrees in international relations from Princeton
			 University;
		Whereas General Petraeus has served multiple combat tours
			 in Iraq, including command of the 101st Airborne Division (Air Assault) during
			 combat operations throughout the first year of Operation Iraqi Freedom, which
			 tours included both major combat operations and subsequent stability and
			 support operations;
		Whereas General Petraeus supervised the development and
			 crafting of the United States Army and Marine Corps counterinsurgency manual
			 based in large measure on his combat experience in Iraq, scholarly study, and
			 other professional experiences;
		Whereas General Petraeus has taken a solemn oath to
			 protect and defend the Constitution of the United States of America;
		Whereas during his 35-year career, General Petraeus has
			 amassed a distinguished and unvarnished record of military service to the
			 United States as recognized by his receipt of a Defense Distinguished Service
			 Medal, two Distinguished Service Medals, two Defense Superior Service Medals,
			 four Legions of Merit, the Bronze Star Medal for valor, the State Department
			 Superior Honor Award, the NATO Meritorious Service Medal, and other awards and
			 medals; and
		Whereas a recent attack through a full-page advertisement
			 in the New York Times by the liberal activist group, Moveon.org, impugns the
			 honor and integrity of General Petraeus and all the members of the United
			 States Armed Forces: Now, therefore, be it
		
	
		That it is the sense of the
			 Senate—
			(1)to reaffirm its
			 support for all the men and women of the United States Armed Forces, including
			 General David H. Petraeus, Commanding General, Multi-National
			 Force—Iraq;
			(2)to strongly
			 condemn any effort to attack the honor and integrity of General Petraeus and
			 all the members of the United States Armed Forces; and
			(3)to specifically
			 repudiate the unwarranted personal attack on General Petraeus by the liberal
			 activist group Moveon.org.
			
